I respectfully concur in judgement only. I agree with the majority that we must Ipresume that the trial court dismissed this case with prejudice. However, I would have affirmed the trial court's dismissal if it had dismissed the case without prejudice. *Page 7 
I believe that the petitioner should appear in person before the court so that the court can better assess the petitioners credibility. The court must determine the reason the petitioner wants to change his name. The trial court must make sure that the petitioner does not intend to defraud his creditors or others and that he is acting in good faith. Thus, in my view, the trial court does not abuse its discretion when it requires the petitioner's presence.1
1 My position is not contra to footnote 3 in In re Paxson (June 30, 1992), Scioto App. No. 91CA2008, unreported, 1992 WL 154139, where Judge Stephenson indicated that a non-oral hearing may be sufficient. Under the abuse of discretion standard, the trial court has several options to choose from. *Page 7